       Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 1 of 21




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
 COMMITTEE ON WAYS AND                  )
 MEANS, UNITED STATES HOUSE             )
 OF REPRESENTATIVES,                    )
                                        )
           Plaintiff,                   )
                                        )
                      v.                )
                                        ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT               )
 OF THE TREASURY, et al.                )
                                        )
           Defendants,                  )
                                        )
 DONALD J. TRUMP, et al.,               )
                                        )
           Defendant-Intervenors.       )
                                        )


        DEFENDANTS’ AND DEFENDANT-INTERVENORS’ OPPOSITION
                TO PLAINTIFF’S MOTION TO LIFT STAY
            Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 2 of 21




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 3

LEGAL STANDARD ..................................................................................................................... 8

ARGUMENT .................................................................................................................................. 8

I.        The Court Should Maintain the Stay Pending Further Proceedings in McGahn. ............... 9

II.       Even if the Court Lifts the Stay, There Is No Basis to Proceed Directly to
          Summary Judgment. ........................................................................................................ 14

CONCLUSION ............................................................................................................................. 16




                                                                      i
            Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 3 of 21




                                               TABLE OF AUTHORITIES

CASES

Air Line Pilots Ass’n v. Miller,
  523 U.S. 866 (1998) .................................................................................................................... 8

Al-Ghizzawi v. Bush,
  No. 05-2378 (JDB), 2008 WL 948337 (D.D.C. Apr. 8, 2008) ................................................. 11

Allina Health Servs. v. Sebelius,
  756 F. Supp. 2d 61 (D.D.C. 2010) ............................................................................................ 11

Al-Shareef v. Bush,
  No. 05-2458 RWR, 2006 WL 3544736 (D.D.C. Dec. 8, 2006) ............................................... 11

Ass’n of Am. Physicians & Surgeons, Inc. v. Sebelius,
  901 F. Supp. 2d 19 (D.D.C. 2012) ............................................................................................ 11

Bacardi & Co. v. Empresa Cubana Exportadora De Alimentos & Productos Varios, Inc.,
  No. 04-519 EGS, 2007 WL 1541386 (D.D.C. May 24, 2007) ................................................. 11

Clinton v. Jones,
  520 U.S. 681 (1997) .................................................................................................................... 8

Comm. on Oversight and Gov’t Reform, U.S. House of Reps. v. Sessions,
  344 F. Supp. 3d 1 (D.D.C. 2018) .............................................................................................. 13

Comm. on the Judiciary of the U.S. House of Reps. v. Miers,
  542 F.3d 909 (D.C. Cir. 2008) .................................................................................................. 13

Comm. on the Judiciary v. McGahn,
  951 F.3d 510 (D.C. Cir. 2020) ...................................................................................... 1, 6, 9, 12

Comm. Oversight & Gov’t Reform v. Lynch,
  156 F. Supp. 3d 101 (D.D.C. 2016) .......................................................................................... 13

Committee on the Judiciary v. McGahn,
  --- F.3d ----, 2020 WL 4556761 (D.C. Cir. Aug. 7, 2020)............................................ 1, 8, 9, 13

Dellinger v. Mitchell,
  442 F.2d 782 (D.C. Cir. 1971) .................................................................................................. 11

Dome Patent L.P. v. Kappos,
  No. 07-1695 (PLF), 2011 WL 13247565 (D.D.C. June 29, 2011) ........................................... 11

Duncan v. Wash. Metro. Area Transit Auth.,
  425 F. Supp. 2d 121 (D.D.C. 2006) .......................................................................................... 11

                                                                     ii
             Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 4 of 21




Hisler v. Gallaudet Univ.,
  344 F. Supp. 2d 29 (D.D.C. 2004) ............................................................................................ 11

Hulley Enters. Ltd. v. Russian Fed’n,
  211 F. Supp. 3d 269 (D.D.C. 2016) .......................................................................................... 10

In re Lorazepam & Clorazepate Antitrust Litig.,
   208 F.R.D. 1 (D.D.C. 2002) ...................................................................................................... 11

Landis v. North Am. Co.,
  299 U.S. 248 (1936) .............................................................................................................. 8, 11

Lardner v. U.S. Dep’t of Justice,
  No. 03-0180 (JDB), 2005 WL 758267 (D.D.C. Mar. 31, 2005)............................................... 11

Packwood v. Senate Select Comm. on Ethics,
  510 U.S. 1319 (1994) ................................................................................................................ 14

*Trump v. Mazars USA, LLP,
  140 S. Ct. 2019 (2020) ....................................................................................................... passim

STATUTES

26 U.S.C. § 6103 ................................................................................................................... 3, 7, 10

RULES

Fed. R. Civ. P. 12 .......................................................................................................................... 14

Local R. 7 ........................................................................................................................................ 5




                                                                        iii
         Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 5 of 21




                                        INTRODUCTION

       Defendants and Defendant-Intervenors respectfully oppose the Committee’s Motion to Lift

Stay, ECF No. 93. Simply put, the Committee is incorrect that “the basis for the stay has

vanished.” Id. at 4. In Committee on the Judiciary v. McGahn, --- F.3d ----, 2020 WL 4556761

(D.C. Cir. Aug. 7, 2020) (en banc), the D.C. Circuit held that informational disputes between the

House of Representatives and the Executive Branch may constitute Article III cases or

controversies. While that opinion presently controls the Article III question in this case, the limits

of Article III are not the only reason why this case is not justiciable. As this Court observed in its

stay order, “McGahn presents several threshold questions that bear heavily on the Executive’s

motion to dismiss here.” ECF No. 91 at 1 (emphasis added). Specifically, in addition to the Article

III issue, Defendants and Defendant-Intervenors have argued that Congress neither conferred

statutory subject matter jurisdiction nor created a cause of action permitting a committee of the

House of Representatives to enforce its demands for information against the Executive Branch in

federal court. See Defs.’ & Def-Intervenors’ Mot. to Dismiss (“Mot. to Dismiss”), ECF No. 44,

at 29-32, 44-56. Both of these arguments were also presented in McGahn, and the en banc court

did not reach them. Instead, it remanded them to the panel to address in the first instance. See

McGahn, 2020 WL 4556761, at *15. And the vacated panel opinion in McGahn, while grounding

its ruling under Article III, left little doubt that the panel took Defendants’ arguments on these

additional points quite seriously. See Comm. on the Judiciary v. McGahn, 951 F.3d 510, 522

(2020) (“The current statutory regime for enforcement of congressional subpoenas reflects

Congress’s judgment that information disputes between the political branches do not belong in

federal court.”). Given the importance of these issues and their posture before the D.C. Circuit,

this Court should continue to await definitive resolution in McGahn as a matter of basic judicial

efficiency.


                                                  1
          Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 6 of 21




         Even if the Court did decide to lift the stay without awaiting further guidance in McGahn,

there is no basis to move directly to expedited summary judgment proceedings, as the Committee

requests. Doing so would be inconsistent with the Court’s stated intention “to adhere to the

traditional litigation sequence of complaint; answer or motion to dismiss; discovery, if appropriate;

and only then summary judgment,” a process that “allows the Court to assure itself of jurisdiction

and address threshold matters before burdening the parties with the costs of discovery and briefing

on the merits.” ECF No. 38 at 4 (emphasis added). The parties have conformed to that process,

and the Court has before it a motion to dismiss raising the two remaining threshold questions also

presented in McGahn, as well as additional questions not presented in McGahn, such as whether

the House of Representatives can authorize a lawsuit without specifically voting to do so (as it

purported to do here), and whether the Court should entertain this lawsuit at all when the

Committee has not meaningfully engaged in the accommodation process. Mot. to Dismiss at 26-

29, 38-43, ECF No. 44. The Committee’s suggestion that those issues should be tabled and

presented again in a new round of briefing on summary judgment makes no sense as a matter of

judicial efficiency, would do nothing to advance the accommodation process, and overlooks

(again) the fact that the Court’s disposition of the motion to dismiss will affect how the parties

brief the merits on summary judgment, and potentially the record on which those arguments are

based.

         Finally, the premise of the Committee’s request for expedition—that the current House of

Representatives will end on January 3, 2021—has been repeatedly urged by the Committee from

the outset of this case but is not a basis to grant the Committee’s motion. It is the Committee that

made the decision to pursue its objectives through litigation rather than accommodation. The Court

is not required to overhaul the basic trajectory of civil litigation, or disregard efficiencies to be

gained by awaiting guidance from the Circuit, to accommodate the Committee’s choice. Nor do


                                                 2
         Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 7 of 21




the Committee’s arguments on this point find any support in the careful and incremental approach

recently adopted by the D.C. Circuit in McGahn and the Supreme Court in Trump v. Mazars USA,

LLP, 140 S. Ct. 2019, 2034 (2020). Indeed, if courts were routinely to entertain this argument

from committees of the House of Representatives, “[i]nstead of negotiating over information

requests” as Congress has done for two centuries, the House would “simply walk away from the

bargaining table [in an effort to] compel compliance in court” before the expiration of its term, as

the Committee has done here. Mazars, 140 S. Ct. at 2034. That, in turn, would upend the

traditional “give-and-take of the political process between the legislative and the executive,” id. at

2029, which the House has made no genuine effort to explore here. Moreover, regardless of

whether the Court grants the Committee’s request, there is zero chance that a decision could be

reached and all avenues of appeal exhausted in time to compel production of the President’s

personal tax return information before the current Congress expires on January 3, 2021. There is

thus no basis to disregard the efficiencies of continuing the stay pending further proceedings in

McGahn or to abandon the orderly framework the Court established at the outset of this case.

                                         BACKGROUND

       On April 3, 2019, the Chairman of the Committee sent a letter to the Commissioner of the

Internal Revenue Service (“IRS”) invoking 26 U.S.C. § 6103(f) to request that the IRS produce

tax returns and audit information for the President and eight related business entities for tax years

2013-2018. See Compl. Ex. A, ECF No. 1-1. The Chairman stated that the information was

necessary for the Committee to determine the “scope” of examinations of Presidential tax returns

under the IRS policy mandating audits of Presidential and Vice Presidential income-tax returns, as

set forth in the Internal Revenue Manual (the “Presidential audit program”). Id. at 1. On May 6,

2019, after further correspondence with the Committee and consultations with the Department of

Justice, Defendants denied the Committee’s request, explaining the unprecedented nature of the


                                                  3
         Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 8 of 21




Committee’s invocation of section 6103(f), the constitutional limitations on the Committee’s

authority under that provision, and the lasting ramifications for all taxpayers if Defendants were

to comply with the request. Compl. Exs. I & J, ECF Nos. 1-9, 1-10.

       On July 2, 2019, the Committee filed suit to compel Defendants to produce the President’s

tax-return information. On August 20, 2019, approximately two weeks before Defendants’

deadline to respond to the complaint, the Committee filed a motion for summary judgment and

simultaneously moved for an expedited briefing schedule. See ECF Nos. 29, 30, 33, 35. On

August 29, 2019, the Court denied the Committee’s motion for expedited treatment and denied

without prejudice the Committee’s motion for summary judgment, explaining that “this is no

ordinary case” and that the “weighty constitutional issues and political ramifications it presents

militate in favor of caution and deliberation, not haste.” Mem. & Order of Aug. 29, 2019 (“Aug.

29 Order”) at 3, ECF No. 38. The Court further noted that the fact “that related issues are

percolating in other courts, particularly before the D.C. Circuit, suggests that a rush to judgment

here would be unwise” because “the Court—and the parties—may benefit from guidance from the

Circuit about issues-in-common with the matters on appeal.” Id. at 4.

       Consistent with the Court’s August 29 Order, Defendants filed their motion to dismiss on

the scheduled date of September 6, 2019. ECF No. 44. The motion to dismiss identified several

bases for dismissal, including lack of standing, the House’s failure to properly authorize this

lawsuit, lack of statutory subject matter jurisdiction, and the absence of a cause of action permitting

the Committee to enforce its demands for tax return information in federal court. See Mot. to

Dismiss at 13-34, 44-58. Defendants and Defendant-Intervenors also argued that the Court should

refrain from adjudicating the dispute so that the parties could undertake the process of negotiation

and mutual accommodation through which the elected branched have traditionally resolved their

informational disputes. Id. at 38-43. The Committee chose not to expedite its opposition to that


                                                  4
         Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 9 of 21




motion but instead generally conformed to the deadline established by Local Rule 7(b) and filed

its opposition on September 23, 2019.1 ECF No. 55. Defendants filed their reply seven days later,

ECF No. 59, and the Court heard argument approximately five weeks later, on November 6, 2019.

       In the meantime, on August 7, 2019, the House Committee on the Judiciary filed a separate

lawsuit seeking to compel the former Counsel to the President, Donald F. McGahn II, to testify

pursuant to congressional subpoena. See Comm. on the Judiciary, U.S. House of Reps. v. McGahn,

No. 19-2379 (KBJ) (D.D.C.). The Department of Justice represented Mr. McGahn in his capacity

as former Counsel to the President, and on August 26, 2019, the Judiciary Committee moved for

a preliminary injunction or, in the alternative, expedited summary judgment. Id., ECF No. 22.

The parties then negotiated a schedule for briefing and argument on cross-motions for summary

judgment, which the court entered on the docket. Id., ECF No. 28 and minute order dated

September 3, 2019. In the course of that briefing and argument, the Department of Justice raised

three of the threshold issues raised in this case, namely: lack of standing, lack of subject matter

jurisdiction, and the absence of a cause of action. On November 25, 2019, the district court granted

summary judgment for the Judiciary Committee. Id., ECF Nos. 46, 47. The Department of Justice

appealed to the D.C. Circuit the next day, id., ECF No. 48, and the D.C. Circuit administratively

stayed the district court’s decision pending further review. See Per Curiam Order at 1-2, Doc. No.

1818063, Comm. on the Judiciary, U.S. House of Reps. v. McGahn, No. 19-5331 (D.C. Cir. Nov.

27, 2019).

       On January 14, 2020, the Court held a telephone conference in this case and informed the

parties that it had reviewed the briefing in McGahn and, in light of the significant overlap between

the threshold arguments presented in the two cases and the fact that McGahn “is on an expedited



   1
     The Committee ultimately sought a one-day extension of its deadline under Local Rule 7(b)
to evaluate a supplemental, corrective declaration submitted by Defendants. See ECF No. 46.

                                                 5
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 10 of 21




track with the Circuit,” indicated that the Court’s “strong inclination” was “not to get out in front

of [its] superiors.” Tel. Conf. Tr., ECF No. 78 (“Jan. 14 Tr.”) at 3:6-13. The Court stated that it

would therefore stay the case pending a decision in McGahn. In so doing, the Court again rejected

the Committee’s suggestion that the Court entertain expedited summary judgment briefing without

first resolving the threshold issues presented in the pending Motion to Dismiss, but observed that

there seemed to be “plenty of room for [an] accommodation process to take place” and encouraged

the parties to be “in communication about ways to potentially narrow the scope of the disagreement

here and possibly resolve it.” Id. at 12:11-13:17.

       On February 28, 2020, the D.C. Circuit issued a decision in McGahn, holding that

“[l]awsuits to resolve interbranch informational disputes” do not constitute Article III cases or

controversies. Comm. on Judiciary v. McGahn, 951 F.3d 510, 521 (D.C. Cir. 2020).

       On March 5, 2020, this Court lifted the January 14 stay and directed the parties to file a

status report indicating how they wished to proceed in this case in light of the decision in McGahn,

the House’s intent to seek en banc review of that decision, and the Court’s admonition, expressed

at a hearing held the same day, that the Court was “not inclined to [litigate this case] piecemeal”

but was open to moving forward if the Committee’s “inclination [was] to dismiss the subpoena

count and go forward on [the section] 6103” claims only. Mot. Hr’g Tr. (Mar. 5. 2020) (“Mar. 5

Tr.”) at 5:12-15, ECF No. 92. On March 12, 2020, the parties filed a Joint Status Report, in which

the House made clear that it “intends to press forward with its subpoena-enforcement claim” in

addition to its claim under section 6103. ECF No. 88 at 2. Defendants requested that the Court

dismiss the case in light of the panel’s holding McGahn or, in the alternative, stay the case pending

further proceedings in McGahn, provided that “any such stay extend through the completion of

any Supreme Court proceedings, and not merely the completion of proceedings in the D.C.

Circuit.” Id.


                                                 6
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 11 of 21




       On March 13, 2020, the D.C. Circuit granted the House’s petition for rehearing en banc.

See Per Curiam Order, Doc. No. 1833513, Comm. on the Judiciary, U.S. House of Reps. v.

McGahn, No. 19-5331. On March 20, 2020, the Court entered an order staying the case pending

further order of the Court. ECF No. 91 (“March 20 Stay Order”). The Court again observed that

McGahn presents “several threshold questions that bear heavily on the Executive’s motion to

dismiss here.” Id. at 1. The Court acknowledged that the Committee asserts “two sets of claims

against the Executive: a subpoena-enforcement claim and [statutory] claims under 26 U.S.C.

§ 6103(f),” id. at 2, and that it would theoretically be possible to move forward on the section 6103

claims while awaiting final word from the D.C. Circuit in McGahn on the subpoena claim. But,

the Court explained, even if the final outcome in McGahn does not fully resolve the statutory

claims, that outcome would likely at least “bear on whether the Court has jurisdiction over [them].”

Id. at 5. The Court also observed that “piecemeal litigation”—that is, proceeding on the statutory

claims while awaiting dispositive guidance on the subpoena enforcement claim—“would be an

inefficient use of resources.” Id.

       While en banc review in McGahn was pending, the Supreme Court issued a decision in

Mazars, a case that—like this one—involves congressional requests for the financial information

of the President and his business entities. Like the panel in McGahn, the Supreme Court observed

that historically, “disputes over congressional demands for presidential documents have not ended

up in court” but instead have “been hashed out in the ‘hurly-burly, the give-and-take of the political

process between the legislative and the executive.’” Mazars, 140 S. Ct. at 2029-31. The Court

emphasized that although the parties agreed “that [that] particular controversy is justiciable,”

“related disputes involving congressional efforts to seek Executive Branch information recur on a

regular basis” and yet “Congress and the Executive have nonetheless managed for over two

centuries to resolve such disputes among themselves.” Id. at 2031. The Court deemed this a


                                                  7
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 12 of 21




“consideration of great weight” that imposed upon the Court “a duty of care to ensure that [it] not

needlessly disturb” the tradition of negotiation and mutual accommodation. Id. (citation omitted).

       On August 7, 2020, the D.C. Circuit issued its en banc decision in McGahn, reversing the

panel’s decision and holding that a committee of the House of Representatives has “Article III

standing to seek enforcement of its duly issued subpoena in the performance of its constitutional

duties.” 2020 WL 4556761, at *15. The en banc court did not, however, reach the remaining

issues presented in McGahn and instead remanded “[c]onsideration of McGahn’s other

contentions—including threshold pre-merits objections that there is no subject matter jurisdiction

and no applicable cause of action[—] . . . to the panel to address in the first instance.” Id. The

Committee filed its motion to lift the stay in this case a week later, on August 14, 2020. ECF No.

93.

                                      LEGAL STANDARD

       “The power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel,

and for litigants.” Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6 (1998) (quoting Landis

v. North Am. Co., 299 U.S. 248, 254-55 (1936)). “How this can best be done calls for the exercise

of judgment, which must weigh competing interests and maintain an even balance.” Id. (quoting

Landis, 299 U.S. at 244-55); see also Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (“The District

Court has broad discretion to stay proceedings as an incident to its power to control its own

docket.”). A stay is especially appropriate “in cases of extraordinary public moment.” Landis,

299 U.S. at 256.




                                                 8
           Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 13 of 21




                                            ARGUMENT

I.         The Court Should Maintain the Stay Pending Further Proceedings in McGahn.

           The Committee argues that the stay should be lifted because “the basis for [it] has

vanished” in light of the en banc decision in McGahn. Pl.’s Mot. at 4. That is incorrect. The en

banc decision addressed only one of the “several threshold questions” presented in both cases “that

bear heavily on the Executive’s motion dismiss here.” March 20 Stay Order at 1. The en banc

court remanded the case to the panel to address the Executive Branch’s remaining “pre-merits

objections that there is no subject matter jurisdiction and no applicable cause of action,” McGahn,

2020 WL 4556761, at *15, both of which are also presented here. See Mot. to Dismiss at 29-32,

44-56. Furthermore, the now-vacated panel opinion in McGahn made clear that the panel took

these arguments seriously. As it observed, “[t]he current statutory regime for enforcement of

congressional subpoenas reflects Congress’s judgment that information disputes between the

political branches do not belong in federal court.” McGahn, 951 F.3d at 522 (emphasis added);

see also id. (“the absence of congressional authorization is the third strike against the Committee’s

case.”).

           Given the importance of the issues remaining to be decided by the D.C. Circuit, this Court

should, at a minimum, continue to await definitive resolution by the D.C. Circuit as a matter of

basic judicial efficiency. This approach is consistent with what the House Committee on Oversight

and Reform told another member of this Court after the D.C. Circuit agreed to hear McGahn en

banc: “this Court should not proceed in a way . . . that pays no heed to the D.C. Circuit’s order

granting rehearing en banc in McGahn”; instead, “the Court should await the en banc D.C.

Circuit’s decision in McGahn before adjudicating the parties’ cross-motions in this case.”

Committee on Oversight and Reform, U.S. House of Reps. v. Barr, No. 19-3557 (RDM), March

20, 2020 Joint Status Report, ECF No. 39 at 2. The same logic applies here; the Court should, at


                                                   9
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 14 of 21




a minimum, wait for definitive guidance from the D.C. Circuit on the remaining dispositive

threshold issues before proceeding further.2

       Defendants acknowledge that this case presents certain threshold issues that are not

presented in McGahn, such as whether the Administrative Procedure Act (“APA”) or 26 U.S.C.

§ 6103(f) creates a cause of action that the Committee may invoke and, if not, whether the writ of

mandamus or other doctrines are available to fill the gap. But even though those theories are not

presented in McGahn, they are, at bottom, simply additional ways of trying to enforce the

Committee’s asserted right to information from the Executive Branch, just as the House is

purporting to do in McGahn. Their resolution is thus likely to be substantially affected by the D.C.

Circuit’s decision. Most obviously, if the D.C. Circuit concludes that there is jurisdiction and a

cause of action under the Committee’s subpoena enforcement theory, the Court would not need to

reach the Committee’s separate theories under the APA and section 6103(f). But even if the

McGahn decision does not eliminate the need to decide those issues, it is almost certain to provide

guidance on how the Court should assess them in light of their conceptual overlap with the

subpoena enforcement matters at issue in McGahn, in which case maintaining the stay will “avoid

potentially ‘fractured and disorderly’ and unnecessary litigation and best preserve judicial and

parties’ resources.” Hulley Enters. Ltd. v. Russian Fed’n, 211 F. Supp. 3d 269, 285 (D.D.C. 2016)

(citation omitted); see also id. at 281-84 (explaining that a stay was appropriate because “even if

the Dutch proceedings do not resolve every jurisdictional and merits issue presented in the instant

case, . . . the Dutch Courts’ reasoning may be persuasive as to certain [relevant] issues” which

“would likely prompt the parties to seek reconsideration” of any earlier decision).



2
  Moreover, while the en banc opinion in McGahn is presently binding on this Court as to the
Article III issue, it is not necessarily the last word on even that issue. See Mar. 20 Stay Order at 7
(“the en banc court may not be the final word”); Pl.’s Mot. to Lift Stay at 5 (acknowledging same).

                                                 10
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 15 of 21




       Courts in this District have routinely maintained stays in analogous circumstances. See

Bacardi & Co. v. Empresa Cubana Exportadora De Alimentos & Productos Varios, Inc., No. 04-

519 EGS, 2007 WL 1541386, at *1 (D.D.C. May 24, 2007) (staying case “‘pending resolution of

independent proceedings which bear upon the case’” (quoting Hisler v. Gallaudet Univ., 344 F.

Supp. 2d 29, 35 (D.D.C. 2004)); Dellinger v. Mitchell, 442 F.2d 782, 786 (D.C. Cir. 1971) (stay

“pending . . . determination in the other suit” was justified “in view of the complex facts, and novel

legal problems ‘of far-reaching importance to the parties and the public.’” (quoting Landis, 299

U.S. at 256).3 Courts in this Circuit also have frequently maintained such stays for far longer than

the roughly eight months that this case has been stayed in aggregate, where appropriate. See Al-

Ghizzawi v. Bush, No. 05-2378 (JDB), 2008 WL 948337, at *1 (D.D.C. Apr. 8, 2008) (explaining

that, in a July 19, 2005 order, “[t]his Court previously ordered a stay in this case pending resolution

of related appeals in the D.C. Circuit” and (nearly three years later) “the Court is now awaiting the

Supreme Court’s decision in Boumediene v. Bush”); Duncan v. Wash. Metro. Area Transit Auth.,

425 F. Supp. 2d 121, 125 (D.D.C. 2006) (explaining that “[o]n April 15, 2003, the Court stayed

all proceedings pending the D.C. Circuit’s resolution of” a related case and “lifted its stay on March

9, 2005,” roughly two years later).

       The Committee suggests that this case warrants special treatment because the current

Congress expires on January 3, 2020, so that “unless the Court lifts the stay, it may become


3
  See also Ass’n of Am. Physicians & Surgeons, Inc. v. Sebelius, 901 F. Supp. 2d 19, 27 (D.D.C.
2012) (court granted motion “to stay this case pending decisions in two cases before the D.C.
Circuit, and later, one case before the United States Supreme Court”); Dome Patent L.P. v. Kappos,
No. 07-1695 (PLF), 2011 WL 13247565, at *2 (D.D.C. June 29, 2011) (staying case where a
“question now before the Supreme Court is directly relevant to a central issue before this Court”);
Allina Health Servs. v. Sebelius, 756 F. Supp. 2d 61, 71 (D.D.C. 2010) (finding good cause to stay
where “the resolution of [related case] by the D.C. Circuit will be dispositive of the Plaintiffs’
arguments here”); see also, e.g., Al-Shareef v. Bush, No. 05-2458 RWR, 2006 WL 3544736, at *1
(D.D.C. Dec. 8, 2006) (staying on similar grounds); Lardner v. U.S. Dep’t of Justice, No. 03-0180
(JDB), 2005 WL 758267, at *2 (D.D.C. Mar. 31, 2005) (same); In re Lorazepam & Clorazepate
Antitrust Litig., 208 F.R.D. 1, 6 (D.D.C. 2002) (same).
                                                  11
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 16 of 21




impossible for the Committee to discharge its constitutional obligations.” Pl.’s Mot. to Lift Stay

at 6. The Committee made the same argument to the Supreme Court in Mazars to no avail. See

Mazars, No. 19-715, Application (20A15) of Committees of U.S. House of Reps. for an order to

issue the judgment forthwith (July 13, 2020) at 3-4 & order denying the application (July 20, 2020).

Nor can the argument be reconciled with the deliberative and incremental approach the D.C.

Circuit has thus far taken in McGahn—deciding first the Article III issues and now remanding for

decision of the remaining issues. Furthermore, accepting the argument that courts must grant the

House special treatment to accommodate its two-year term would simply encourage the House to

abandon the accommodation process in favor of litigation, as it has done here, thus conflicting

with the Supreme Court’s admonition that courts “not needlessly disturb” the tradition of

negotiation and mutual accommodation between the political branches. Mazars, 140 S. Ct. at 2031

(citation omitted).

       In any event, even if the Court were to grant the Committee’s motion, the possibility that

a final decision could be reached, all avenues of review exhausted, and documents produced (if

any) before the current House expires on January 3 is infinitesimally small. That fact suggests not

that Defendants have “obstruct[ed] the Committee’s inquiries through delay,” Pl.’s Mot. to Lift

Stay at 6, but simply that “[l]itigation takes a long time,” McGahn, 951 F.3d at 530. While the

Committee could have pursued the traditional “give-and-take of the political process between the

legislative and the executive,” Mazars, 140 S. Ct. at 2029, it has rebuffed Defendants’ invitation

to reopen that process, maintaining that no “set of substitute information [other than the President’s

tax return information] . . . would serve” its alleged purposes of fashioning tax legislation. See

Ex. A (emails among counsel).4 The Committee may have believed that prematurely ending the


4
  The Committee’s refusal to even consider substitute information that might be obtained through
the accommodation process is at odds with the reality that legislative efforts do not require “every


                                                 12
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 17 of 21




accommodation process would strengthen the case for judicial intervention, but that error may not

be laid at Defendants’ feet.

       As Judge Griffith noted in his dissent from the en banc opinion in McGahn, “Congress has

never successfully obtained information from an executive-branch official in a lawsuit.” McGahn,

2020 WL 4556761, at *27 (Griffith, J., dissenting). One reason why is that when the Executive

Branch has appealed from lower court orders to produce information to Congress, higher courts

have consistently stayed those orders to permit appropriate consideration of the weighty separation

of powers issues at stake, and the disputes have subsequently been resolved through the interbranch

accommodation process. See, e.g., Comm. on the Judiciary of the U.S. House of Reps. v. Miers,

542 F.3d 909, 911 (D.C. Cir. 2008) (per curiam) (staying order requiring former White House

Counsel to testify before Committee, and produce documents, after which parties resolved their

disputes); Comm. on Oversight and Gov’t Reform, U.S. House of Reps. v. Sessions, 344 F. Supp.

3d 1, 2 (D.D.C. 2018) (noting negotiated resolution following stay). Indeed, the stay that was

issued in McGahn, see Comm. on the Judiciary v. McGahn, No. 19-5331, Doc. 1818063 (D.C. Cir.

Nov. 27, 2019), remains in effect to this day. See also Order, Dep’t of Justice v. House Comm. on

Judiciary, No. 19A1035 (U.S. May 20, 2020) (staying D.C. Circuit order requiring production of

unredacted grand jury materials relating to Mueller investigation).5 The chances of the Committee

actually receiving the President’s tax return information pursuant to an order from this Court

before (at least) the completion of D.C. Circuit litigation in McGahn are infinitesimally small,




scrap of potentially relevant evidence” or “justify access to the President’s personal papers when
other sources could provide Congress the information it needs.” Mazars, 140 S. Ct. at 2036.
5
  In Comm. Oversight & Gov’t Reform v. Lynch, 156 F. Supp. 3d 101 (D.D.C. 2016), the
Department of Justice produced to the Committee, pursuant to court order, documents containing
deliberative material (but from which all other privileged information had been withheld), because
in that case the Executive Branch did not seek appellate review of the district court’s order.
                                                13
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 18 of 21




underscoring why the Court should await further guidance from the D.C. Circuit instead of trying

to speed ahead of that Court while it considers identical issues.

II.    Even if the Court Lifts the Stay, There Is No Basis to Proceed Directly to Summary
       Judgment.

       Regardless of whether the Court lifts the stay, it should reject the Committee’s renewed

request to proceed directly to summary judgment. See Pl.’s Mot. to Lift Stay 1-2. This is the

fourth time the Committee has asked the Court to entertain merits briefing during the pendency of

Defendants’ and Defendant-Intervenors’ motion to dismiss. See ECF No. 30 (Mot. to Expedite)

at 2-4; Tel. Conf. Tr., ECF No. 78 at 11-12 (Jan. 14, 2020); Pl.’s [First] Mot. to Lift Stay at 12-13,

ECF No. 79. Yet despite repeating its request again (and again), the Committee continues to ignore

“[t]he requirement that a federal court assure itself of jurisdiction to hear a case before proceeding

to the merits,” and that this Court has already determined it appropriate to “address threshold

matters [under Rule 12(b)(1) and (6)] before burdening the parties with the costs of discovery and

briefing on the merits proceeding.” Aug. 29 Order at 3-4.

       Adhering to that practice is especially warranted in light of the “novel and complex

questions about the privileges and authority of all three branches of the federal government”

presented by this case, id. at 3, and Defendant-Intervenors’ intent to seek discovery in the event

that the motion to dismiss is denied. See Jan. 14 Tr. at 12:13-15; Defs.’ Mot. to Hold in Abeyance

at 12-14, ECF No. 33. Cf. Packwood v. Senate Select Comm. on Ethics, 510 U.S. 1319, 1320-21

(1994) (noting that resolution of a challenge to a congressional subpoena “would entail a factbound

determination of the nature and scope of [the committee’s] investigation” because “relevancy and

adequacy or excess in the breadth of [a] subpoena are matters variable in relation to the nature,

purposes, and scope of the inquiry”). Although the Committee opposes discovery, and although

the federal Defendants have not yet taken a position on this question, the Court cannot proceed to

the merits without resolving whether discovery is appropriate and, if so, permitting that discovery

                                                 14
        Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 19 of 21




to take place. See Aug. 29 Order at 5; Jan. 14 Tr. at 12:16-19. Again, a final decision in McGahn,

or—at a minimum—this Court’s resolution of Defendant and Defendant-Intervenors’ motion to

dismiss may eliminate the need to decide the issue.

       The Committee’s suggestion that the parties proceed directly to summary judgment also

again overlooks that the Court’s resolution of the motion to dismiss will dramatically affect how

the parties brief the merits. The Committee has brought a panoply of claims: some arise directly

under Article I, some invoke the APA, some allege ultra vires agency action, and some sound in

mandamus. Until this Court resolves Defendants’ and Defendants-Intervenors’ motion to dismiss,

the parties will not know which of those claims survive, if any. And because the legal standards

applicable to such claims vary widely—a party that is entitled to relief under the APA, for example,

might not be entitled to the extraordinary remedy of mandamus—the parties would not know what

standard to apply in briefing the merits.

       Defendants and Defendant-Intervenors therefore respectfully request that if the Court

grants the Committee’s request to lift the stay, the Court nevertheless adhere to the sequence it

adopted at the outset of this case and decide their pending motion to dismiss prior to taking any

further action in the case. If the Court adopts that approach, Defendants and Defendant-Intervenors

also respectfully request an opportunity to brief the impact of the Supreme Court’s intervening

decision in Mazars and the D.C. Circuit’s en banc decision in McGahn on the remaining threshold

issues in this case. That incremental and deliberative approach is consistent with the Supreme

Court’s treatment in Mazars and the D.C. Circuit’s approach in McGahn, as well as with this

Court’s prior rulings. Again, however, the far more efficient course would be to maintain the stay

pending the resolution of McGahn by the D.C. Circuit.




                                                15
       Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 20 of 21




                                       CONCLUSION

       For the foregoing reasons, the Court should deny the Committee’s motion to lift the stay

in full or, at a minimum, deny the Committee’s motion to proceed directly to expedited summary

judgment briefing.

Dated: August 28, 2020                     Respectfully submitted,

                                           ETHAN P. DAVIS
                                           Acting Assistant Attorney General

                                           DAVID M. MORRELL
                                           Deputy Assistant Attorney General

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director

                                           JAMES J. GILLIGAN
                                           Special Litigation Counsel

                                           /s/ Serena M. Orloff
                                           STEVEN A. MYERS (NY Bar No. 4823043)
                                           SERENA M. ORLOFF (CA Bar No. 260888)
                                           Trial Attorneys
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           P.O. Box 883
                                           Washington, D.C. 20044
                                           Tel: (202) 305-0167
                                           Fax: (202) 305-8470
                                           Email: serena.m.orloff@usdoj.gov

                                           Attorneys for Defendants


                                            /s/ William S. Consovoy

                                           William S. Consovoy (D.C. Bar #493423)
                                           Cameron T. Norris
                                           Steven C. Begakis
                                           CONSOVOY MCCARTHY PLLC
                                           1600 Wilson Boulevard, Suite 700
                                           Arlington, VA 22209
                                           (703) 243-9423
                                           will@consovoymccarthy.com

                                           Patrick Strawbridge

                                              16
Case 1:19-cv-01974-TNM Document 94 Filed 08/28/20 Page 21 of 21



                            CONSOVOY MCCARTHY PLLC
                            Ten Post Office Square, 8th Floor
                            South PMB #706
                            Boston, Massachusetts 02109
                            (617) 227-0548

                            Attorneys for Defendant-Intervenors




                              17
         Case 1:19-cv-01974-TNM Document 94-1 Filed 08/28/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
 COMMITTEE ON WAYS AND                   )
 MEANS, UNITED STATES HOUSE              )
 OF REPRESENTATIVES,                     )
                                         )
 Plaintiff,                              )
                                         )
                   v.                    )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
 OF THE TREASURY, et al.                 )
                                         )
 Defendants,                             )
                                         )
 DONALD J. TRUMP, et al.,                )
                                         )
                  Defendant-Intervenors. )
                                         )

                                     [PROPOSED] ORDER

         Upon consideration of Plaintiff’s Motion to Lift Stay, Defendants’ and Defendant-

Intervenors’ opposition to that motion, and the entire record herein, it is hereby:

         ORDERED that the motion is DENIED. This case shall continue to be stayed pending

further decision in Comm. on the Judiciary, U.S. House of Reps. v. McGahn, No. 19-5331 (D.C.

Cir.).

         SO ORDERED.



Date: ______________                                  ___________________________
                                                      HON. TREVOR N. MCFADDEN
                                                      United States District Judge
      Case 1:19-cv-01974-TNM Document 94-2 Filed 08/28/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
 COMMITTEE ON WAYS AND                  )
 MEANS, UNITED STATES HOUSE             )
 OF REPRESENTATIVES,                    )
                                        )
           Plaintiff,                   )
                                        )
                      v.                )
                                        ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT               )
 OF THE TREASURY, et al.                )
                                        )
           Defendants,                  )
                                        )
 DONALD J. TRUMP, et al.,               )
                                        )
           Defendant-Intervenors.       )
                                        )




                              EXHIBIT A
                 Case 1:19-cv-01974-TNM Document 94-2 Filed 08/28/20 Page 2 of 6


Orloff, Serena M (CIV)

From:                             Orloff, Serena M (CIV)
Sent:                             Friday, March 13, 2020 9:54 AM
To:                               Letter, Douglas; Myers, Steven A. (CIV); Handley, Cristen (CIV); Gilligan, Jim (CIV);
                                  Shapiro, Elizabeth (CIV); Morrell, David M. (CIV)
Cc:                               Barbero, Megan; Morse, Jodie; Havemann, Will; Grogg, Adam; Tatelman, Todd
Subject:                          RE: Tax returns case



Doug,

Thank you for your email of February 28. As we’ve stated before, Treasury and IRS remain willing to provide
the Committee with information relevant to the issues described in your email, including information regarding
the “functioning of the mandatory audit program,” the existence of “safeguards to protect against improper
influence,” and the “procedures . . . [that] are actually followed” in the program. We note that our clients have
already expended substantial time and resources to provide the Committee with such information and to explore
the universe of additional information that could be provided consistent with their obligations under section
6103, such as information on program mechanics and scope. Treasury and IRS are also happy to provide the
Committee with information about the fairness of the program, proposals to codify the program, and the
Committee’s expressed concerns about improper influence.

Nevertheless, you state below that the Committee “cannot conceive of any set of substitute information that
would serve” its alleged purposes, which we understand to mean that the Committee will not be satisfied by any
information other than this President’s personal tax information and audit files. While we dispute that any
legitimate Committee investigation “cannot possibly be completed without” such information, if that is the
Committee’s position, we reluctantly agree that further discussions are not likely to be fruitful at this time—not
because an accommodation that would meet the stated needs of both parties is impossible, but because the
House is unwilling to engage in the constitutionally mandated accommodation process. We emphasize,
however, that our clients remain open to further efforts to find common ground should the Committee change
its mind.

Best,
Serena


From: Letter, Douglas <Douglas.Letter@mail.house.gov>
Sent: Friday, February 28, 2020 7:01 PM
To: Myers, Steven A. (CIV) <stmyers@CIV.USDOJ.GOV>; Handley, Cristen (CIV) <chandley@CIV.USDOJ.GOV>; Orloff,
Serena M (CIV) <sorloff@CIV.USDOJ.GOV>; Gilligan, Jim (CIV) <JGilliga@CIV.USDOJ.GOV>; Shapiro, Elizabeth (CIV)
<EShapiro@CIV.USDOJ.GOV>; Morrell, David M. (CIV) <dmorrell@CIV.USDOJ.GOV>
Cc: Barbero, Megan <Megan.Barbero@mail.house.gov>; Morse, Jodie <Jodie.Morse@mail.house.gov>; Havemann, Will
<Will.Havemann@mail.house.gov>; Grogg, Adam <Adam.Grogg@mail.house.gov>; Tatelman, Todd
<Todd.Tatelman@mail.house.gov>
Subject: RE: Tax returns case

DOJ friends:

      Thank you for your February 14, 2020 email. I sense that it may be helpful for me to explain again why the
Committee requires President Trump’s tax returns and related administrative files in order to meet its view of its

                                                             1
                 Case 1:19-cv-01974-TNM Document 94-2 Filed 08/28/20 Page 3 of 6
constitutionally established responsibilities. I do so even though you have made clear that the Department of Justice
and the Department of the Treasury believe that they cannot as a matter of law provide these materials to the
Committee. As long as your clients maintain that absolutist position, there can be no doubt that we are at an impasse
that cannot be resolved except through legal rulings by the courts.

        As you know, the Committee has legislative and oversight jurisdiction over the federal tax laws and it is
examining, among other issues, the extent to which the IRS audits and enforces those laws as applied to
Presidents. From what it has been able to learn, the Committee has grave concerns about the day-to-day functioning of
the mandatory audit program for Presidential and Vice-Presidential returns. Serious questions have been raised about
the program, including questions about the lack of adequate safeguards to protect against improper
influence. Moreover, President Trump himself has said that the mandatory audit program is “extremely unfair.” Based
on these factors, as well as the complex nature of President Trump’s returns, the Committee must examine how the
current mandatory audit program is operating with respect to him in order to analyze whether legislation is necessary
(whether in the form of amending existing law or enacting new law).

         The relevant tax returns and audit files that the Committee requested and subpoenaed—which plainly
constitute Section 6103 information—are indispensable to the Committee’s work. The Committee is unable to conduct
its investigation based on generalized, publicly available information along the lines of what Treasury provided at the
June 2019 briefing. Treasury officials have admitted that, in many instances, those materials are out of date and the
procedures they described are not actually followed. The June briefing therefore only heightened the Committee’s
concerns that existing procedures do not provide adequate protection against improper influence. To understand this
issue—and whether remedial legislation is needed—the Committee must examine how IRS agents have conducted
President Trump’s audits and whether they have been able to operate free from improper interference by the President
or his representatives under the procedures currently in place.

        In addition, during the examination of a President’s or Vice-President’s tax return, it is the Committee’s
understanding (based, in large part, on information provided at the briefing) that an IRS agent has substantial discretion
to determine the scope and depth of the audit. After conducting the examination, the IRS agent recommends the
proper disposition of any issues identified. The Committee needs to understand how the IRS agent applies his or her
substantial discretion to shape the audit in practice and whether IRS employees are protected in the course of their
work.

        You have previously stated that the Committee should be able to carry out its responsibilities without looking at
any Section 6103 information. We have listened to you and have given this point considerable thought. Given what the
Committee believes it must do, we cannot conceive of any set of substitute information that would serve the
Committee’s legislative and oversight purposes, and you have not identified any. The bottom line is that your clients are
certainly free to disagree with what sort of oversight the Committee believes it must do, but I am confident that you
must agree that the investigation being conducted by the Committee cannot possibly be completed without receiving
Section 6103 information.

        I note that in DOJ’s opposition to our motion to lift the stay in district court, you referred cryptically to
“exploring whether [you] could provide certain information identified by the Committee in a way that would not
implicate individual taxpayer information,” but you have never explained what that information is or how it could satisfy
the Committee’s legitimate need to understand how the audit program has performed in its handling of President
Trump’s returns.

        In sum, our position is that, as a matter of law, Section 6103 grants the Committee the right to receive the tax
returns, return information, and related administrative information that the Committee has sought, and that this
material is necessary for the Committee to conduct the work I have described. You maintain that your clients cannot
lawfully provide the Committee with any such information. Under these circumstances, unless you are ready to recede
from your clients’ absolutist position, I do not understand how you can legitimately contend that we are not at an
impasse. Because that absolutist position has not changed at all from the outset of this litigation, your clients have

                                                             2
                 Case 1:19-cv-01974-TNM Document 94-2 Filed 08/28/20 Page 4 of 6
provided us with no room for further negotiations. It is therefore obviously time for us to report to the district court
that no productive negotiation is possible, and that the court therefore must carry out its responsibility to decide the
legal issues (both jurisdictional and substantive) about which we completely disagree.

Douglas N. Letter
General Counsel
Office of General Counsel
U.S. House of Representatives
219 Cannon House Office Building
Washington, DC 20515
Douglas.Letter@mail.house.gov
(202) 225-9700

From: Myers, Steven A. (CIV) <Steven.A.Myers@usdoj.gov>
Sent: Friday, February 14, 2020 10:10 AM
To: Letter, Douglas <Douglas.Letter@mail.house.gov>; Handley, Cristen (CIV) <Cristen.Handley@usdoj.gov>; Orloff,
Serena M (CIV) <serena.m.schulz-orloff@usdoj.gov>; Gilligan, Jim (CIV) <James.Gilligan@usdoj.gov>; Shapiro, Elizabeth
(CIV) <Elizabeth.Shapiro@usdoj.gov>; Morrell, David M. (CIV) <David.M.Morrell@usdoj.gov>
Cc: Barbero, Megan <Megan.Barbero@mail.house.gov>; Morse, Jodie <Jodie.Morse@mail.house.gov>; Havemann, Will
<Will.Havemann@mail.house.gov>; Grogg, Adam <Adam.Grogg@mail.house.gov>; Tatelman, Todd
<Todd.Tatelman@mail.house.gov>
Subject: RE: Tax returns case

Dear Doug,

This is in response to your email of January 25. As we have explained previously, and as again set out in our opposition
to the Committee’s motion to lift the stay, see ECF No. 81, Treasury remains glad to discuss ways of accommodating the
Committee’s asserted legislative needs in a manner consistent with its legal obligations.

Given the Committee’s position that it will accept nothing other than the President’s tax returns and return information
that it has demanded, it may be that further discussions between the parties would not be productive at this time. To
be clear, however, Defendants’ position is that the Committee’s refusal to seriously explore alternative ways by which its
asserted legislative interest could be satisfied means either that the Committee only seeks the President’s tax returns for
their own sake, or that the Committee has failed to satisfy its obligation to work with the Executive Branch to find a
mutually acceptable accommodation, or both. Either way, the Committee cannot avoid its constitutional obligation to
exhaust the negotiation and accommodation process merely by observing that the Executive Branch has not provided
the precise materials the Committee initially demanded. See, e.g., AT&T II, 567 F.2d at 131 (“We are not required to say
whether the Subcommittee is entitled to all that it seeks when time and experience may confirm that it does not need,
in any genuine and substantial sense, more than is provided by our approach.”).

We remain happy to discuss ways in which the Committee’s asserted legislative needs could be satisfied consistent with
Treasury's legal obligations. Alternatively, if the Committee remains of the view that it will accept nothing other than
the President’s tax returns, then the Court may simply need to decide, at an appropriate time, what that means for this
suit.

Thanks,
Steve

Steven A. Myers
Trial Attorney
Federal Programs Branch
U.S. Department of Justice, Civil Division

                                                             3
                 Case 1:19-cv-01974-TNM Document 94-2 Filed 08/28/20 Page 5 of 6
1100 L St. NW, Washington DC 20005
Tel: (202) 305-8648 Fax: (202) 616-8470

From: Letter, Douglas <Douglas.Letter@mail.house.gov>
Sent: Saturday, January 25, 2020 4:38 PM
To: Handley, Cristen (CIV) <chandley@CIV.USDOJ.GOV>; Orloff, Serena M (CIV) <sorloff@CIV.USDOJ.GOV>; Myers,
Steven A. (CIV) <stmyers@CIV.USDOJ.GOV>; Gilligan, Jim (CIV) <JGilliga@CIV.USDOJ.GOV>; Burnham, James M. (CIV)
<jburnham@CIV.USDOJ.GOV>; Shapiro, Elizabeth (CIV) <EShapiro@CIV.USDOJ.GOV>
Cc: Barbero, Megan <Megan.Barbero@mail.house.gov>; Morse, Jodie <Jodie.Morse@mail.house.gov>; Havemann, Will
<Will.Havemann@mail.house.gov>; Grogg, Adam <Adam.Grogg@mail.house.gov>; Tatelman, Todd
<Todd.Tatelman@mail.house.gov>
Subject: Tax returns case


Steve:

          Thank you for your email, which restates your clients’ belief that they are prohibited by law from providing any
of the information requested by the Committee pursuant to Section 6103(f). Given your clients’ absolutist position
regarding their asserted lack of authority to disclose the material sought by the Committee, no accommodation is
possible here and the parties therefore remain at an impasse. As the Committee has explained from the date of its
initial Section 6103 request, it has a specific need for the President’s returns and related administrative files pursuant to
its legitimate legislative and oversight interests.

        The Committee has made clear that it is seeking the President’s returns and related administrative files not
simply to assess the mandatory audit program in general, but to understand and evaluate the thoroughness of the audit
of the President’s returns, whether and how the publicly available materials on the mandatory audit program (which
Treasury staff admitted at the briefing were outdated) diverge from current practices, whether the auditing of this
President’s returns has been subject to improper political influence, and whether codification of the audit program or
other revisions to the tax code are needed. See, e.g., Exs. A, E, K, P, QQ; Compl. ¶¶ 58-61, 79.

          Neither the briefing that you referenced nor the publicly-available IRM provisions that your clients provided at
the briefing are a substitute for the actual returns and related administrative files. As Chairman Neal wrote in his June
28, 2019 letter, generalized information is “not a replacement for the actual return and return information that the
Committee requested under section 6103(f) and now has subpoenaed” because “[w]ithout studying the returns and the
documentation of the agent’s decisions that were requested, the Committee cannot evaluate the accuracy of the
President’s claims about the audit system, assess the fairness and effectiveness of the audit program and the scope of
the audits being performed on the President’s returns, or understand how particular provisions of the Code are being
enforced as part of the IRS's review.” Ex. P.

        Furthermore, the briefing “only reinforced the Committee’s need to review the actual return information as part
of our oversight duties.” Id. That is because the information communicated at the briefing “rais[ed] serious concerns
about the absence of safeguards protecting both the individual auditor as well as the entire audit process from improper
influence” and “also raised concerns uniquely and directly relevant to the thoroughness of the Presidential audit process
as applied to this President.” Id.

          Also, the briefing highlighted the fact that, without 6103 authorization, the Committee cannot obtain any useful
information about the actual operations of the mandatory audit program—past or present. Because Treasury officials at
the briefing refused to recognize the Chairman’s Section 6103 authority, they “declined to answer any questions asked
by Committee staff related to the actual audits of multiple prior Presidents across both political parties, including basic
questions about whether Presidential returns have ever been filed electronically, how long Presidential audits generally
take, whether there ever have been any assessments made to Presidential returns, or whether any President-taxpayers
have ever gone to IRS Appeals from a mandatory audit.” Id. The notion that the Committee could satisfy its legislative
                                                              4
                 Case 1:19-cv-01974-TNM Document 94-2 Filed 08/28/20 Page 6 of 6
and oversight interests with records that, in your words, “would not contain or reveal Section 6103 information” is
wrong.

         Nothing has changed from the Committee’s standpoint. The Committee’s concerns over the administration of
the audit program have only been exacerbated by the long delay and refusal to turn over the requested materials
despite Section 6103’s clear and unambiguous mandate and the legally binding subpoenas. In addition, your email
confirms the Administration’s position that it will make none of the requested Section 6103 materials available to the
Committee. This defiance of the statutory mandate and further departure from nearly a century of practice raises even
deeper concerns about the Administration’s approach to the Committee’s investigation.

           Given that, on the one hand, the Committee needs, and is by statute entitled to, President Trump’s tax returns
and related administrative files (which are obviously covered by Section 6103), and that, on the other hand, DOJ asserts
that it is barred by law from providing any information to the Committee covered by Section 6103, it is clear that no
accommodation is possible.


Douglas N. Letter
General Counsel
Office of General Counsel
U.S. House of Representatives
219 Cannon House Office Building
Washington, DC 20515
Douglas.Letter@mail.house.gov
(202) 225-9700




                                                            5
